Citation Nr: 0326107	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1943 
to December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The veteran had previously filed a claim for hearing loss in 
1985.  Because the veteran's service medical records could 
not be located, the RO did not adjudicate the claim.  The RO 
informed the veteran that "further action on your claim to 
benefits cannot be taken at this time."  The veteran was 
notified of his appellate rights.  However, because the RO 
did not adjudicate the veteran's claim at that time, the 
Board will review this claim on a de novo basis.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hearing loss and tinnitus are causally or 
etiologically related to the acoustic trauma he was exposed 
to during service.

CONCLUSION OF LAW

1.  Hearing loss was incurred during active service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).  

2.  Tinnitus was incurred during active service. 38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision and the Statement of the Case issued in conjunction 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  In addition, a letter 
dated March 2002 specifically informed the veteran of the 
VCAA and what the VA's and the veteran's responsibilities 
were under the Act, including the division of 
responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran has been afforded VA examinations in connection 
with his claim.  The Board acknowledges that the attempts to 
obtain the veteran's service medical records were 
unsuccessful.  These records are presumed destroyed by the 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements are not prejudicial 
to the veteran by virtue of the complete grant of benefits 
sought on appeal as discussed below.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003)

Background and Evidence

Service records indicate that the veteran served as an 
aircraft engine mechanic from April 1943 to December 1945.

VA outpatient records include a December 2001 entry 
documenting the veteran's bilateral hearing loss.  The 
physician stated that the veteran had bilateral sensorineural 
hearing loss and tinnitus secondary to the hearing loss.  The 
record relates that the veteran had a great amount of 
exposure to loud noise as an aircraft engine mechanic with 
hearing protective devices.  The physician also noted that 
the veteran had civilian noise exposure in a foundry without 
such protection.

M.E. Nurbhai, M.D. submitted a letter dated April 2002 along 
with a copy of a 1995 audiogram report.  Dr. Nurbhai 
indicated that he first saw the veteran in 1980.  His 
examination revealed the presence of bilateral sensorineural 
loss.  Dr. Nurbhai further noted that the veteran currently 
wore a hearing aid.

According to an April 2002 VA ear disease examination report, 
the veteran did not notice his hearing loss or tinnitus until 
three or four months after discharge.  The examiner stated 
that the hearing loss was most likely not related to the 
veteran's service.

An April 2002 VA audiology examination report related that 
the veteran was an aircraft mechanic during service and that 
he was regularly exposed to engine noise without ear 
protection.  The veteran told the examiner that he did not 
have hearing loss prior to service, but that the veteran's 
hearing had diminished shortly after discharge.  The veteran 
had purchased his first hearing aid in 1946, which he could 
no longer function without wearing.  His tinnitus began while 
he was in service and was bilateral and constant.  The 
veteran denied occupational noise exposure.  The VA examiner 
stated, "it was highly likely" that the veteran's "current 
hearing loss and tinnitus are a direct result of the noise 
exposure he experienced while on active duty."

The veteran's two sisters submitted statements in support of 
his claim.  One sister stated that she accompanied the 
veteran to the April 2002 VA ear disease examination and that 
the veteran never told the doctor he wore protective gear.  
She insists that the veteran has always said he never wore 
any protective device and that no one in the military was 
ever issued such gear when he served.  The other sister 
related that people have had to speak very loudly to the 
veteran ever since he was discharged.  She further claimed 
that the veteran had never worked in a foundry or any other 
place that had loud noise as a civilian.
 
Law and Analysis

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  More specifically, 
the veteran claims that his current hearing loss and tinnitus 
are related to the noise he was exposed to in connection with 
his duties as an aircraft engine mechanic.  As will be 
explained below, the Board finds that a favorable decision is 
in order in this case and that the benefits sought on appeal 
should be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Certain chronic diseases, such as sensorineural hearing loss, 
are presumed to have been incurred in or aggravated in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67792- 67793 
(Nov. 7, 2002), 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(b).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has established service connection for hearing loss 
and tinnitus.  The record clearly demonstrates that the 
veteran has these disabilities.  However, the question 
remains as to whether there is a nexus between the veteran's 
current hearing loss disability and tinnitus and his active 
duty service.  

Because the veteran's service medical records were destroyed, 
the Board must base its decision on other available evidence.  
The record contains conflicting statements and opinions 
pertaining to the circumstances and etiology of the hearing 
loss and tinnitus.  In this regard, there is dispute as to 
whether protective gear was worn in service to reduce the 
extent of noise exposure.  In December 2001, a VA physician 
reported that the veteran did not wear protective gear while 
serving as an aircraft engine mechanic.  However, the April 
2002 VA audiologist and one of the veteran's sisters suggest 
otherwise.  Both individuals have indicated that the veteran 
said he never wore such protective gear.  There is also 
dispute as to whether the veteran had civilian exposure to 
loud noise that may also be responsible for his hearing loss 
and tinnitus.  A VA physician related in December 2001 that 
the veteran had worked in a foundry without protective gear, 
yet one of his sisters contends that he never worked in such 
a place.  She denies that the veteran had any civilian 
exposure.  The veteran argues that the VA physician is 
confusing his history with another veteran and related to the 
April 2002 VA audiologist that he had no occupational noise 
exposure history.

To further complicate matters, there is also conflict 
regarding the nexus opinions.  While the April 2002 VA ear 
disease examination report states that the hearing loss is 
most likely not related to the veteran's noise exposure in 
service, the VA audiologist has said it is highly likely that 
both the hearing loss and tinnitus are related.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these statements and opinions are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current hearing loss and tinnitus were incurred in 
service. 38 U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. § 
3.102 (2002).

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current disabilities to the 
acoustic trauma he was exposed to during service, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that his 
current hearing loss and tinnitus are related to that noise 
exposure.  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is warranted.




ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	S.L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



